1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al 2018/0264691, either alone or further in view of Yu et al 2016/0056126, and further in view of Kim et al 2012/0161367 essentially for reasons of record as set forth in paragraphs 2 and 3 of the previous action with these additional comments.
Applicant has cancelled claims 5, 6 and 8 and essentially incorporated the subject matter therein into claim 1.  However, it should be noted that the instant protrusions and recesses were taught in Kim et al and hence the claims as amended would be rejected for reasons already set forth.  While Chang et al may teach protrusions on one mold surface that would not be inserted into recesses on the other mold surface, such is already taught in Kim et al.  Hence, the protrusions taught in Chang et al do not need to be inserted into recesses since Kim et al teaches this aspect, one that is quite well known and would have been obvious in the primary reference to ensure mold alignment and facilitate mold parallelism.  
2.Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.  Applicant suggests that the instant claims are now allowable –due to the incorporation of subject matter from now cancelled claims 5, 6 and 8—since the protrusions of Chang et al would not be inserted into recesses.  However, it must be 
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

    
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742